                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


            AAAG-CALIFORNIA, LCC,
                                                     MEMORANDUM DECISION AND ORDER
                   Plaintiff,                         GRANTING IN PART MOTION FOR A
                                                      TEMPORARY RESTRAINING ORDER
                       v.
                                                          Civil No. 2:20-cv-00026-HCN
    ABDUL R. KISANA; JACK METCALF;
 SPECIALIZED SALES AND LEASING, LLC; and
        LUXURY AUTO GROUP, LLC,
                                                                 Howard C. Nielson, Jr.
                                                               United States District Judge
                  Defendants.


       This matter is before the court on Plaintiff AAAG California’s Motion for a Temporary

Restraining Order and Appointment of Receiver (the “Motion”). The court has carefully

reviewed the Motion, the Complaint, and the affidavit and exhibits submitted with the Motion.

For the following reasons, the Motion is ​GRANTED IN PART.

                                       F​INDINGS​ ​OF​ F​ACT

       1.      Plaintiff AAAG California (“AAAG”) operates three auto dealer auction locations

in Southern California, including one in Thousand Oaks, California.

       2.      Defendant Abdul Kisana is an auto dealer based in Salt Lake City, Utah.

       3.      Kisana is the owner of Defendants Specialized Sales Leasing, LLC (“Specialized

Leasing”) and Luxury Auto Group, LLC (“Luxury Auto”). `

       4.      Plaintiff alleges that Defendant Jack Metcalf works as Kisana’s agent.

       5.      Plaintiff has presented substantial evidence that Defendants purchased 43 vehicles

from AAAG and have failed to pay for those vehicles.
       6.      Plaintiff has presented substantial evidence that, while Defendants made

misrepresentations to AAAG, continually promising payment, they were working in secret with

one of Plaintiff’s employees to steal the title documents for those vehicles so that they could

fraudulently resell those vehicles to the public.

       7.      Plaintiff has presented substantial evidence that Defendants have sold and

transferred title to some of AAAG’s vehicles to unsuspecting downstream consumers.

       8.      AAAG filed suit in this court and sought a temporary restraining order on January

15, 2020. ​See​ Dkt. Nos. 1-4.

       9.      This court entered the following Docket Text Order on January 16, 2020, at 7:44

AM MST:

               Plaintiff shall promptly serve Defendants with summons, a copy of [the]
               COMPLAINT and jury demand, and a copy of [the] MOTION for Temporary
               Restraining Order and Memorandum in Support and Appointment of Receiver.
               Plaintiff shall notify the court once service has been effectuated. No later than 24
               hours after receiving summons, a copy of the complaint, and a copy of the motion
               for a temporary restraining order, Defendants may file a response to [the]
               MOTION for Temporary Restraining Order and Memorandum in Support and
               Appointment of Receiver.

Dkt. No. 13.

       10.     Plaintiff successfully served Specialized Sales and Leasing on January 17, 2020,

at 11:08 AM MST.​ See​ Dkt. No. 14.

       11.     The individual who accepted service for Specialized Sales and Leasing appears to

be a member of the Utah State Bar.

       12.     Summons of the remaining three Defendants were returned unexecuted on

January 17, 2020. See Dkt. Nos. 15–17.


                                                    2
        13.     The individual who sought to serve these three Defendants detailed numerous

attempts to serve these Defendants, noted various circumstances that he believed suspicious, and

concluded that each “SERVEE APPEARS TO BE AVOIDING SERVICE.” ​Id​.

        14.     Mr. Sam Mezani has submitted emails to the court representing that he is an

attorney for Defendants Kisana and Specialized Sales and Leasing, that he is out of town and

may have difficulty responding to Plaintiffs’ motion before the week of January 19, 2020, and

that his clients would be willing to “agree to hold and not sell or transfer any cars obtained from

Plaintiff until further hearing or order of court.”

        15.     None of the Defendants has filed a response to Plaintiff’s motion.

                                    CONCLUSIONS OF LAW

1.      To obtain a temporary restraining order, plaintiff must meet the same standard as for a

preliminary injunction. ​See Miche Bag, LLC v. Thirty One Gifts LLC,​ No. 2:10-CV-781 TS, 2010

WL 3629686, at *1 (D. Utah Sept. 13, 2010). It must establish: “(1) a substantial likelihood of

success on the merits of the case; (2) irreparable injury to the movant if the [] injunction is

denied; (3) the threatened injury to the movant outweighs the injury to the other party under the

[] injunction; and (4) the injunction is not adverse to the public interest.” ​See Valley Community

Preservation Com’n v. Mineta​, 373 F.3d 1078 (10th Cir. 2004); ​see also Klein-Becker USA, LLC

v. Product Quest Mfg., Inc​., 429 F. Supp. 2d 1248 (D. Utah 2005).

        2.      Based on its review of the available evidence and briefing, the Court concludes

that Plaintiff has demonstrated a likelihood of success on its claims for breach of contract, fraud,

conversion, and/or violation of the Utah Consumer Sales Practices Act. In particular, Plaintiff



                                                      3
has presented substantial evidence that Defendants purchased but failed to pay for the vehicles

listed in Exhibit A, surreptitiously obtained the titled to these vehicles from Plaintiff’s employee

without Plaintiff’s authorization, and transferred title to some of these vehicles to third parties.

       3.      Based on the available evidence and briefing, the court concludes that AAAG

faces a substantial likelihood of irreparable harm absent a temporary restraining order. In

particular, Plaintiff has made a substantial showing that a temporary restraining order enjoining

the sale of additional vehicles is necessary to prevent the loss and concealment of AAAG’s

property. Plaintiff has also made a substantial showing that requiring the preservation of records

relating to the vehicles listed in Exhibit A may be necessary to trace Plaintiff’s vehicles and

unwind unlawful transactions.

       4.      Based on the available evidence and briefing, the court concludes that the

threatened injury to Plaintiff outweighs any injury that Defendants would suffer from the relief

granted by this order.

       5.      Based on the available evidence and briefing, the court concludes that the relief

granted by this order is not adverse to the public interest. To the contrary, the court concludes

that this relief may serve to protect consumers and to preserve evidence of potentially criminal

wrongdoing.

                            TEMPORARY RESTRAINING ORDER

       1.      For the foregoing reasons, Plaintiff’s Motion is ​GRANTED IN PART​.

       2.      Defendants Abdul R. Kisana (“Kisana”), Jack Metcalf (“Metcalf”), Specialized

Sales and Leasing, LLC (“Specialized Leasing”), and Luxury Auto Group, LLC (“Luxury



                                                  4
Auto”) (collectively “Defendants”) are hereby enjoined from selling, transferring, or in any way

disposing of any of the vehicles acquired from Plaintiff AAAG-California, LLC, identified by

the VIN numbers included in the attached Exhibit A, as well as any and all documentation,

communications, and any other evidence concerning these vehicles (including but not limited to

any and all title documentation and any and all documentation and communications concerning

the transfer, sale, or attempted sale or transfer of any of these vehicles);

       3.      No later than Tuesday, January 21, 2020, at noon MST, Defendants shall file a

response showing cause why:

               a. all assets, capital, tangible property, and documentation in Defendants’

                   possession, custody, or control should not be frozen during the pendency of

                   this Order, and Defendants are hereby enjoined from transferring, selling, or

                   in any way disposing of any and all assets, capital, tangible property, and

                   documentation in their possession, custody, or control during the pendency of

                   this Order, so that all of Defendants’ business affairs, assets, capital, tangible

                   property, and documentation will remain in their present state as of the date

                   this Order is entered, to allow the receiver who shall be appointed pursuant to

                   this order to review Defendants’ affairs and conduct a proper accounting;

               b. a Receiver should not be appointed with the power to take immediate control

                   over all assets, tangible property, and documentation in Defendants’

                   possession, custody, or control pursuant to this Order and ensure that no assets

                   belonging to Plaintiff, any documentation or evidence concerning those assets,



                                                   5
                    or any proceeds from the sale or transfer of any assets belonging to Plaintiff or

                    other proceeds or assets sufficient to satisfy the claim in this matter are sold,

                    transferred, or otherwise dissipated before the Receiver can perform a proper

                    accounting and determine the whereabouts of all property belonging to

                    Plaintiff, the proceeds from any sale, transfer, or disposal of Plaintiff’s

                    property, and the disposition of any proceeds from the sale, transfer, or

                    disposal of Plaintiff’s property as well as the disposition of any other assets or

                    tangible property that could satisfy the claim in this matter.

        4.      Plaintiff shall provide prompt notice and a copy of this order to Defendants.

Specifically, Plaintiff shall do the following:

                a. no later than Sunday, January 19, 2020, at noon MST, Plaintiff shall email a

                    copy of this order to the individual who accepted service on behalf of

                    Defendant Specialized Sales and Leasing at the email address listed for this

                    individual by the Utah State Bar;

                b. no later than Sunday, January 19, 2020, at noon MST, Plaintiff shall email a

                    copy of this order to Mr. Sam Mezani; and

                c. Plaintiff shall attempt to serve a copy of this order on the Defendants that have

                    not yet been served as soon as practical.

5.      If Plaintiff wishes to obtain a preliminary injunction before the temporary restraining

order expires, it may file a motion to that effect no later than Thursday, January 23, 2020. If




                                                  6
Plaintiff files such a motion, Defendants may file a response no later than Monday, January 27,

2020, and a hearing will be held on that motion on Thursday, January 30 at 1:00 PM MST.



       This order is issued at 7:45AM MST on January 19, 2020, and will expire at 7:45AM

MST on February 2, 2020.

       IT IS SO ORDERED


Dated: January 19, 2020, 7:45 AM MST




                                                   Howard C. Nielson, Jr.
                                                   United States District Judge




                                               7
                          Exhibit A – Vin Numbers

                                         35         WUAKBAFX7H7901501
1    SJAAC2ZV1JC018398                   36         SCBEC9ZA0EC096007
2    WBY2Z2C59GV675116                   37         SJAAM2ZV9KC024061
3    SALGS3TF4EA184220                   38         SALGR2PF3GA288474
4     5FNRL6H96JB006618                  39         SALWZ2EF1GA591302
5    5FNYF6H0XHB005888                   40         1G1FK1R6XJ0156610
6    WBS4Y9C50JAA85385                   41         5UXWY3C50F0E95418
7    WDDUG8GB1JA390465                   42         JTHBK1GG2D2020965
8    5UXWX9C55D0A10709                   43         SALGW2SE5JA513587
9    WA1GFCFS1GR024430
10   1C4RJFBG3GC363435
11   1C4HJXFG7JW139506
12   JTHBW1GG4E2045596
13   WA1C2AFP8HA035628
14   2HNYD2H61AH529296
15   1GYS3DEF2DR202919
16   5FNRL5H45GB165556
17   1FM5K7DH8HGC36726
18   1FM5K8GT5HGA27711
19   1GYS4JKJXHR294629
20   1GKS2GKC1HR260583
21   WDC0G6EB2JF388303
22   1GKS2CKJ9GR113417
23   WAUK2AF22KN024658
24   TRUC1AFVXG1022276
25   WBA8J1C51GK458364
26   WDDUG8CB4FA137671
27   SALGR2VF8GA246837
28   SALGS2FE6HA324706
29   5TDXZ3DC1HS884291
30   WDDTG5CB7KJ548857
31   WDDSJ4GB0EN103326
32   WP0AF2A76HL150649
33   WAUKJAFM2DA012623
34   WP0AB2A94JS123054


                                     8
